Citation Nr: 0506456	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reported that she had active duty service from 
January 1996 to June 2000.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2001, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at an RO hearing in November 2002.  The 
veteran also requested a Board hearing, however, she was 
unable to make a few scheduling dates due to her being out of 
the country.  The veteran's representative indicated she 
wanted to proceed with Board review in the January 2005 VA 
Form 646.

The issue of entitlement to service connection for right hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The right ankle symptomatology treated during service, 
variously diagnosed as ankle sprain and Achilles tendonitis, 
was acute in nature and resolved without leaving current, 
chronic right ankle disability.




CONCLUSION OF LAW

Right ankle disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2002 
statement of the case and the August 2004 RO letter have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the RO letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the August 2004 VCAA letter 
implicitly notified the veteran that she should submit any 
pertinent evidence in his possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in April 
2001 came before the notification of her rights under the 
passage of the VCAA in the March 2002 statement of the case 
and the August 2004 RO letter.  It is arguable that the VCAA 
notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of the VCAA notice in this case 
was harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2002 statement of 
the case and the August 2004 RO letter regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence, while her claim 
was on appeal, indicating she understood his rights to 
produce evidence.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and a VA 
examination.  Since the appellant was afforded a VA 
examination with opinion in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal several treatments in 1996 for 
ankle pain and pain in the Achilles tendon.  During the 
February 1996 treatment visit, the examiner found that the 
veteran's range of motion was within normal limits and she 
was treated with Motrin and stretching exercises.  The 
veteran returned for treatment two weeks later complaining of 
sore toes on her right foot.  An X-ray was taken of the right 
foot in February 1996 and it revealed no fracture, 
dislocation, or other abnormality and the soft tissue was 
determined to be within normal limits.  The veteran was 
treated again in March 1996 for right ankle pain.  Again, her 
range of motion was within normal limits and the examiner 
found edema and inflammation.  The examiner treated with 
Indocin and stretching.  The veteran was treated in April 
1996 and in May 1996 for right Achilles tendon pain.  The 
examiner found inflammation in April but not in May.  The 
veteran continued to be treated with Indocin and stretching.  
In August 1996 the veteran was treated twice for right ankle 
pain and the examiner found chronic Achilles tendonitis.  No 
inflammation, significant edema, or instability was found and 
the ankle's range of motion was within normal limits.  In 
September 1996 the veteran was being treated for back pain 
and explained that the area around her ankle was much better.          

In April 1997 the veteran sought treatment for her right 
ankle claiming that she had stepped on it the wrong way 
during training.  The veteran was treated twice in May 1997 
to follow up for her right ankle sprain and swelling or 
inflammation were still evident.  The veteran had full range 
of motion for the ankle and the X-ray was within normal 
limits.  At her second treatment the veteran indicated that 
her ankle was much better.  The examiner noted that the right 
ankle sprain was resolving.  In the veteran's May 2000 Report 
of Medical Assessment the veteran failed to list her right 
ankle as a condition which currently limited her ability to 
work in her primary military specialty or required geographic 
or assignment limitations.  The veteran had listed her 
difficulty with hip pain and buttocks pain, however.  

The veteran received a VA examination in August 2000.  The 
examiner reviewed the file in connection with the 
examination.  The veteran stated that she had no difficulty 
with her right ankle at the time of the examination.  She 
stated that her ankle only bothers her when she runs, and she 
no longer runs.  The veteran stated that she no longer treats 
her ankle with heat packs or anti-inflammatories.  Upon 
examination, the examiner found no swelling and no 
abnormality.  Alignment was normal and her pulses were 
intact.  Strength against resistance for both dorsal flexion 
and plantar flexion was the same for the left leg.  The 
examiner found active and passive range of motion for the 
right ankle inversion of 0 to 40 degrees, eversion of 0 to 10 
degrees, dorsal flexion of 0 to 18 degrees and plantar 
flexion of 0 to 40 degrees.  At the exam the veteran stood on 
her toes and heels and was able to squat.  The examiner noted 
that her gait was normal and her X-ray was negative.  The 
examiner failed to diagnose a right ankle disability but 
simply noted she had a history of a right ankle sprain.          

The record includes a handwritten note, apparently the 
veteran's Osteopath, Doctor Raymond R. Batz, MC, USNR of 
Evans Clinic at Camp Foster.  The note sets a history of 
problems with regard to her right ankle, but provided no 
current clinical findings or any diagnosis of current right 
ankle disability.  Also of record is a November 2002 letter 
from Dr. Batz explaining that the veteran was being treated 
for somatic dysfunction of her right hip, pelvis, and lumbar 
area.  The letter did not mention any right ankle treatment 
or current right ankle problems.

The Board acknowledges that the veteran was repeatedly 
treated for right ankle pain, including a 1997 ankle sprain, 
in-service.  However, subsequent evidence suggests that the 
inservice symptoms were acute in nature and resolved without 
leaving residual chronic disability.  The veteran failed to 
list ankle or Achilles tendon pain as a reason she could no 
longer work in May 2000.  At the August 2000 VA examination 
the veteran was not experiencing pain in her ankle.  In fact, 
the veteran reported that she did not experience pain in her 
ankle any more, except if she was to run.  Of particular 
significance is the August 2000 VA clinical examination 
findings which did not suggest any current disability.  
Although the veteran reported to the examiner that her ankle 
bothers her when she runs, the examiner did not diagnose any 
current, chronic right ankle disability.  The pertinent 
diagnosis was history of right ankle sprain.  The Board 
interprets this diagnosis as meaning that the veteran has 
right ankle sprain in the past, but that no current, chronic 
right ankle disability was detected by the examiner.   

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  The 
Board notes the veteran's contentions that she believes that 
her ankle is weak and injures easily, however, the regulation 
requires a diagnosis by a medical practitioner.  Although the 
appellant may testify as to symptoms she perceives to be 
manifestations of disability, it is not shown that she is 
competent to render a medical diagnosis.  Medical diagnoses 
and opinions as to medical etiology require diagnostic skills 
and must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Both the VA examiner and 
Dr. Batz failed to diagnose a disability with regard to the 
right ankle.  Without a medical diagnosis of current right 
ankle disability, the veteran's claim must be denied.         

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to service connection for a right ankle 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

The veteran underwent a VA examination in August 2000 in 
which the examiner found arthralgia of the right hip.  
Subsequent to this examination the veteran was treated by an 
Osteopath in August 2002 who determined that she had 
"somatic dysfunction" of the right hip.  Although pain 
alone is generally insufficient for a finding of a chronic 
disability, the August 2002 record finding may be indicative 
of a current disability.  Clarification is necessary.  This 
is a medical question which must be addressed by medical 
personnel before the Board may properly proceed with 
appellate review.  

Accordingly, the service connection for right hip disability 
issue is hereby REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current right hip disability.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  All clinical and special 
test findings should be reported, and any 
current chronic right hip disorder(s) 
diagnosed should be clearly reported.  As 
to any chronic right hip disorder found 
to be present (after examining the 
veteran and reviewing the claims file, to 
include service medical records), the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such current chronic right hip 
disorder is causally related to the hip 
and buttocks complaints noted during 
service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


